NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

 DAVID PIZANA-AGUIRRE,                            No. 13-74424

                 Petitioner,                     Agency No. A072-238-343

   v.
                                                 MEMORANDUM *
 JEFF B. SESSIONS, Attorney General,

                 Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 6, 2017**
                              Pasadena, California

Before: SCHROEDER, DAVIS,*** and MURGUIA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Andre M. Davis, United States Circuit Judge for the
U.S. Court of Appeals for the Fourth Circuit, sitting by designation.
      David Pizana-Aguirre, a native and citizen of Mexico, petitions for review of

the Department of Homeland Security’s (“DHS”) November 26, 2013, order

reinstating his 1995 deportation order. We have jurisdiction pursuant to 8 U.S.C. §

1252. Our review, however, is “limited to confirming the agency’s compliance

with the reinstatement regulations.” Garcia de Rincon v. DHS, 539 F.3d 1133,

1137 (9th Cir. 2008). We deny the petition for review.

      1. The DHS did not err in issuing Pizana-Aguirre’s reinstatement order

where the record shows that Pizana-Aguirre is an alien, he is the subject of a prior

deportation order, and he illegally reentered the country without inspection

following the execution of his deportation order. See id. (our jurisdiction is limited

to reviewing the “three discrete inquiries an immigration officer must make in

order to reinstate a removal order: (1) whether the petitioner is an alien; (2)

whether the petitioner was subject to a prior removal order; and (3) whether the

petitioner re-entered illegally” (citation omitted)); 8 U.S.C. § 1231(a)(5) (if the

DHS “finds that an alien has reentered the United States illegally after having been

removed or having departed voluntarily, under an order of removal, the prior order

of removal is reinstated from its original date and is not subject to being reopened

or reviewed”).

      2. Pizana-Aguirre principally argues that his earlier deportation proceedings

constituted a gross miscarriage of justice because the immigration judge (“IJ”) did


                                           2
not discuss his eligibility for relief at his deportation hearing. See Garcia de

Rincon, 539 F.3d at 1138 (while a petitioner is generally prevented from

collaterally attacking an underlying deportation order on constitutional or legal

grounds, 8 U.S.C. § 1252(a)(2)(D) permits some measure of review if he can

demonstrate a “gross miscarriage of justice” in the underlying proceedings).

During the hearing, Pizana-Aguirre admitted to the IJ that he was convicted of a

controlled substance offense in 1992. The IJ was entitled to rely on Pizana-

Aguirre’s admission. See Cinapian v. Holder, 567 F.3d 1067, 1073 (9th Cir. 2009)

(where “the government alleges an alien’s arrival date in its Notice to Appear, and

the alien admits the government’s allegation before the IJ, the allegations are

considered judicial admissions rendering the arrival date undisputed” (internal

quotation marks and alterations omitted)); see also Perez-Mejia v. Holder, 663

F.3d 403, 416 (9th Cir. 2011) (a petitioner’s admission of facts establishing

removability, if accepted by the IJ, completely “relieve[s] the government of the

burden of producing evidence”). Because Pizana-Aguirre admitted to a controlled

substance conviction and had not been in the United States for the requisite ten

continuous years following that offense, the IJ reasonably concluded that his

conviction made him ineligible for relief from deportation. See 8 U.S.C. §

1254(a)(2) (repealed 1996). Accordingly, Pizana-Aguirre has not established a

gross miscarriage of justice in the original removal proceedings, and we deny his


                                           3
motions to supplement the certified administrative record.

      3. Pizana-Aguirre further argues that he is entitled to adjust status

because he filed for permanent residency in reliance on Perez-Gonzalez v.

Ashcroft, 379 F.3d 783 (9th Cir. 2004). However, he could not have relied on

Perez-Gonzalez because he applied for adjustment of status on June 30, 2004, prior

to the Perez-Gonzalez decision on August 13, 2004. See Garfias-Rodriguez v.

Holder, 702 F.3d 504, 522 (9th Cir. 2012) (holding that petitioner could not have

relied on Perez-Gonzalez because he filed his application before that case was

decided). Moreover, Pizana-Aguirre applied for a waiver of inadmissability after

the decision by the Board of Immigration Appeals in In re Torres-Garcia, 23 I. &

N. Dec. 866 (BIA 2006), and therefore was “on notice of Perez-Gonzalez’s

vulnerability.” See Carrillo de Palacios v. Holder, 708 F.3d 1066, 1072 (9th Cir.

2013) (internal quotation marks omitted). Additionally, because Pizana-Aguirre

reentered the United States prior to April 1, 1997, and is inadmissable under 8

U.S.C. § 1182(a)(9)(A)(ii)(II), not 8 U.S.C. § 1182(a)(9)(C)(i)(II), he is not a class

member under the settlement agreement in Duran Gonzalez v. DHS, No. 2:06-cv-

1411 (W.D. Wash.).

      PETITION FOR REVIEW DENIED.




                                          4